Citation Nr: 0107790	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-02 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry



INTRODUCTION

The veteran served on active military duty from November 1972 
to November 1975, from October 1979 to September 1981, and 
from November 1981 to June 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating action of the 
St. Petersburg, Florida, regional office (RO).  In that 
decision, the RO denied the veteran's petition to reopen a 
previously denied claim for service connection for a nervous 
disorder.  


REMAND

The Board has thoroughly reviewed the record and finds that 
additional development is required prior to the completion of 
appellate action.  First, there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).



Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard, 
supra; VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Second, the veteran's service medical records appear to be 
incomplete.  As the Board noted in the Introduction portion 
of this decision, the veteran served on three period of 
active military duty.  Although service medical records from 
all three periods of the veteran's active service have been 
obtained and associated with his claims folder, none of these 
in-service reports indicate psychiatric treatment.  

Importantly, the veteran has contended, throughout the 
current appeal, that he was, in fact, treated for psychiatric 
problems during all three of his periods of active service.  
In addition, he has maintained that he was diagnosed with 
schizophrenia prior to his entry into his second period of 
active duty service and that this disorder was aggravated 
during his second and third periods of service.  

In particular, the veteran has asserted that, in 
approximately October 1975, one month prior to his discharge 
from his first period of active military duty, he was 
hospitalized for one week at the Elmendorf Air Force Base 
Hospital in Anchorage, Alaska.  See, e.g., hearing transcript 
(T.) at 1-3.  In addition, he has maintained that an attempt 
had been made to discharge him early (in 1975) from his first 
period of active service due to his psychiatric problems.  
Furthermore, the veteran has maintained that, in 1985 during 
his third period of active service, he received psychiatric 
treatment at Naval hospitals in Jacksonville, Florida and in 
Portsmouth, Virginia.  See, e.g., T. at 4-5.  

Moreover, at the June 2000 hearing, the veteran testified 
that he has received psychiatric treatment at VA medical 
facilities since 1979.  T. at 3-4.  The most recent record of 
post-service psychiatric treatment that the veteran has 
received at a VA medical facility is dated in June 1998, when 
he was evaluated at the Mental Health Clinic of the VA 
Outpatient Clinic in Jacksonville, Florida.  The veteran had 
appointments scheduled at this medical facility in August 
1998 and in October 1998, but he failed to report for them.  

Consequently, the Board believes that, on remand, an attempt 
should be made to obtain copies of all previously unobtained 
service medical records (particularly the records of any 
psychiatric treatment that the veteran may have received at 
the Elmendorf Air Force Base Hospital in Anchorage, Alaska in 
1975 as well as at the Naval hospitals in Jacksonville, 
Florida and in Portsmouth, Virginia in 1985); previously 
unobtained service personnel records (particularly, reports 
of any actions taken to discharge him in 1975 early from his 
first period of active service due to his psychiatric 
problems); and copies of recent post-service treatment that 
the veteran may have received at the Mental Health Clinic of 
the VA Outpatient Clinic in Jacksonville, Florida.  See 
Simington v. Brown, 9 Vet.App. 334 (1996) (per curiam) 
(stipulating that VA is deemed to have constructive knowledge 
of any documents "within the Secretary's control" and that 
any such documents relevant to the issue under consideration 
must be included in the record on appeal).  See also Bell 
v. Derwinski, 2 Vet.App. 611, 613 (1992) (regarding records 
in constructive possession of VA).  

To ensure full compliance with due process requirements and 
the duty to assist the claimant in developing the evidence, 
the case is REMANDED to the RO for the following action:  

1.  The RO should obtain any and all 
previously unobtained service medical, 
clinical medical, and service personnel 
records in existence under the veteran's 
name and/or service number, including 
private medical records for treatment the 
veteran received while 

on active service.  The Board is 
particularly interested in records of 
psychiatric treatment that the veteran 
may have received at the Elmendorf Air 
Force Base Hospital in Anchorage, Alaska 
in 1975 and at the Naval hospitals in 
Jacksonville, Florida and in Portsmouth, 
Virginia in 1985 as well as previously 
unobtained service personnel records, 
including reports of any actions taken to 
discharge him in 1975 early from his 
first period of active service due to 
psychiatric problems.  (Where 
appropriate, the RO should also procure 
duly executed authorizations for the 
release of private medical records.)  

2.  Should the RO be unable to find 
service medical and clinical medical 
records, the RO should use alternative 
sources to obtain them, using the 
information of record and any additional 
information that the veteran may provide.  
If necessary, the RO should request that 
the veteran provide further information.  
If these records are unavailable, the RO 
should also consider (if deemed necessary) 
special follow-up action by its military 
records specialist and/or referral of the 
case to the Adjudication Officer or 
designee for a formal finding on the 
unavailability of these service medical 
and clinical medical records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
III, chapter 4, paras. 4.28 and 4.29.

3.  In addition, the RO should obtain any 
and all records of treatment accorded the 
veteran at the Mental Health Clinic of the 
VA Outpatient Clinic in Jacksonville, 
Florida since October 1998.  Copies of all 
such available records 


should be procured and associated with the 
veteran's claims folder.  

4.  Where attempts to obtain service 
medical, clinical medical, service 
personnel, and post-service medical 
records are unsuccessful, the RO should 
document these attempts and make such 
documentation part of the claims file.  
The veteran should be informed of such 
negative results.  38 C.F.R. § 3.159 
(2000).  

5.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  See Stegall 


v. West, 11 Vet. App. 268 (1998) 
(compliance of directive is neither 
optional nor discretionary).  

7.  The RO should then readjudicate the 
issue of whether new and material evidence 
has been submitted to reopen a claim of 
entitlement to service connection for a 
psychiatric disorder.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue currently on appeal as well as a 
summary of the evidence received since the 
issuance of the last supplemental 
statements of the case in June 2000.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




